      Case 3:20-cv-01595-JLS-LL Document 5 Filed 09/14/20 PageID.110 Page 1 of 6



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAZZMON STOVALL, an individual,                     Case No.: 20-CV-1595 JLS (LL)
12                                      Plaintiff,
                                                         ORDER REMANDING ACTION TO
13   v.                                                  THE SUPERIOR COURT OF THE
                                                         STATE OF CALIFORNIA, COUNTY
14   AMAZON.COM SERVICES LLC, a
                                                         OF SAN DIEGO
     Delaware corporation,
15
                                      Defendant.         (ECF Nos. 1, 3)
16
17
18         Presently before the Court is Defendant Amazon.com Services LLC’s Response to
19   Order to Show Cause as to the Court’s Subject Matter Jurisdiction (“Resp.,” ECF No. 4),
20   in which Defendant introduces additional evidence to substantiate by a preponderance of
21   the evidence that the amount in controversy exceeds the jurisdictional threshold of $75,000,
22   see id. at 2–7, and urges that Plaintiff Jazzmon Stovall’s claims do not “aris[e] under”
23   California’s workmen’s compensation laws such that they are non-removable under 28
24   U.S.C. § 1445(c). See Resp. at 7–9. Having considered Plaintiff’s operative First
25   Amended Complaint (ECF No. 1-4), Defendant’s Notice of Removal (ECF No. 1) and
26   Response, and the relevant law, the Court REMANDS this action to the Superior Court of
27   the State of California, County of San Diego.
28   ///

                                                     1
                                                                                20-CV-1595 JLS (LL)
      Case 3:20-cv-01595-JLS-LL Document 5 Filed 09/14/20 PageID.111 Page 2 of 6



1          As noted in the Court’s August 25, 2020 Order to Show Cause as to the Court’s
2    Subject-Matter Jurisdiction (“OSC,” ECF No. 3):
3                  “[A] civil action in any State court arising under the workmen’s
           compensation laws of such State may not be removed to any district court of
4
           the United States.” 28 U.S.C. § 1445(c). “A claim ‘arises under’ a workmen’s
5          compensation law[] if it is apparent from the face of the complaint either that
           (1) a workmen’s compensation law creates the plaintiff’s cause of action; or
6
           (2) if another law creates the cause of action, a workmen’s compensation law
7          that creates a cause of action is a necessary element of the plaintiff’s claim.”
           Southworth v. United Air Lines Inc., No. CV 10-4683-VBF(FMOx), 2010 WL
8
           11601184, at *1 (C.D. Cal. Aug. 31, 2010) (quoting Virgin v. Cty. of San Luis
9          Obispo, 201 F.3d 1141, 1142–43 (9th Cir. 2000)).
10
                  Here, Plaintiff alleges that she suffered a workplace injury, FAC ¶ 11,
11         for which she eventually received treatment from Defendant’s insured urgent
           care provider. Id. ¶ 13. A couple months later, Plaintiff was terminated. Id.
12
           ¶ 15. Among other things, Plaintiff alleges that she “was subjected to
13         discrimination and retaliation because she suffered a workplace injury . . . and
           because she objected to unlawful employment practices by complaining of
14
           Defendant’s failure to provide treatment through its workers compensation
15         doctors.” Id. ¶ 26. These and other allegations also form the basis of
           Plaintiff’s wrongful termination in violation of public policy cause of action.
16
           See id. ¶ 39.
17
18   Id. at 3–4.
19         In its Response, Defendant argues that “Plaintiff alleges that her claims arise under
20   California’s Fair Employment and Housing Act (“FEHA”), not under the workers
21   compensation laws, which substantiates removal here.” Id. at 7. Relying on Rhodes v.
22   Costco Wholesale Corporation, No. 09-CV-2896 H (JMA), 2010 WL 744390 (S.D. Cal.
23   Mar. 3, 2010), and Threadgill v. McLane/Suneast, Inc., No. EDCV 14-2269 JGB SPX,
24   2015 WL 114203 (C.D. Cal. Jan. 8, 2015), Defendant argues that “the workers’
25   compensation laws ‘are not a necessary element of Plaintiff’s FEHA . . . claim[s]’ and “do
26   not require any ‘inquiry into the meaning of the workers’ compensation laws.’” Resp. at 8
27   (quoting Threadgill, 2015 WL 114203, at *4; Rhodes, 2010 WL 744390, at *2) (alterations
28   in original). “Moreover, Plaintiff’s claim that Defendant failed to accommodate her

                                                  2
                                                                                20-CV-1595 JLS (LL)
      Case 3:20-cv-01595-JLS-LL Document 5 Filed 09/14/20 PageID.112 Page 3 of 6



1    disability is a separate issue entirely, which does not depend or rely on any workers’
2    compensation laws.” Id. at 9.
3          “[T]he issue here is whether Plaintiff’s claim ‘arises under’ California’s workers’
4    compensation laws.” See Names v. Lee Pubc’ns, Inc., No. 09cv0132 BEN (CAB), 2009
5    WL 3008296, at *2 (S.D. Cal. Sept. 21, 2009). “The term ‘arising under’ in the context of
6    § 1445(c) has the same meaning as ‘arising under’ in 28 U.S.C. § 1331.” Hamblin v.
7    Coinstar, Inc., No. CIV. S-071258 WBS KJM, 2007 WL 4181822, at *1 (E.D. Cal.
8    Nov. 21, 2007) (collecting cases).
9          In defining “arising under” for purposes of § 1331, the Ninth Circuit has
           explained that
10
11                [a] claim arises under a federal law within § 1331 if it is apparent
                  from the face of the complaint either that (1) a federal law creates
12
                  the plaintiff’s cause of action; or (2) if a state law creates the
13                cause of action, a federal law that creates a cause of action is a
                  necessary element of the plaintiff’s claim.
14
15   Id. (quoting Virgin, 201 F.3d at 1142–43) (alteration in original). “Therefore, for purposes
16   of § 1445(c), plaintiffs’ claim ‘arises under’ California’s workers’ compensation laws if
17   the workers’ compensation laws create plaintiff’s cause of action or if it is necessary to
18   interpret those laws to resolve plaintiffs’ claim.” Id. The Ninth Circuit has not weighed in
19   on whether a retaliation or wrongful discharge claim premised on the filing of a workers’
20   compensation claim “aris[es] under” California’s workers’ compensation laws such that
21   remand is required under Section 1445(c), and there is a split of authority among district
22   courts in California. See, e.g., Magana v. Biogen Idec, Inc., No. 09-CV-2637 W(BLM),
23   2010 WL 11508875, at *2 (S.D. Cal. Apr. 12, 2010) (collecting cases); see also Hamblin,
24   2007 WL 4181822, at *2, *4 (collecting cases).
25         Defendant’s characterization of Plaintiff’s claims is misleading, focusing on
26   Plaintiff’s allegations of discrimination, retaliation, and wrongful termination as a result of
27   Plaintiff’s “disability.” See Resp. at 7–8 (quoting FAC at 6, 8). While Plaintiff’s First
28   Amended Complaint contains such allegations, they are not the extent of Plaintiff’s

                                                    3
                                                                                   20-CV-1595 JLS (LL)
      Case 3:20-cv-01595-JLS-LL Document 5 Filed 09/14/20 PageID.113 Page 4 of 6



1    allegations.   See generally FAC.       Rather, Plaintiff alleges five causes of action:
2    (1) disability discrimination in violation of Cal. Gov’t Code § 12940(j); (2) failure to
3    prevent discrimination or harassment in violation of Cal. Gov’t Code § 12940(k);
4    (3) failure to make reasonable accommodations and failure to engage in a timely and good
5    faith interactive process in violation of Cal. Gov’t Code §§ 12926.1(e), 12940(m),
6    12940(n); (4) wrongful termination in violation of public policy; and (5) intentional
7    infliction of emotional distress.    See generally FAC ¶¶ 17–43.         Plaintiff’s general
8    allegations indicate that she suffered a workplace injury, id. ¶ 11, for which she eventually
9    received treatment from Defendant’s insured urgent care provider, id. ¶ 13, and that she
10   was terminated within a couple months. Id. ¶ 15. Plaintiff’s second cause of action for
11   failure to prevent discrimination or harassment is premised on the following: “Plaintiff was
12   subjected to discrimination and retaliation because she suffered a workplace injury, which
13   left her with a disability or perceived disability, and because she objected to unlawful
14   employment practices by complaining of Defendant’s failure to provide treatment through
15   its workers compensation doctors and HR Department’s failure to accommodate her
16   disability by allowing her to return to work.” Id. ¶ 26 (emphasis added). Plaintiff’s fourth
17   cause of action for wrongful termination hinges upon “[t]he above-described conduct . . .
18   [which] constitutes disability discrimination, retaliation[,] and wrongful termination in
19   violation of public policy embodied in the [Fair Employment and Housing Act
20   (“FEHA”)].” Id. ¶ 39.
21         This case is analogous to Names, in which the plaintiff alleged the same FEHA
22   causes of action as Plaintiff here. See 2009 WL 3008296, at *1. As here, the plaintiff in
23   Names alleged retaliation for the filing a workers’ compensation claim. See id. at *1–2.
24   Although the operative complaint in Names did not explicitly reference California Labor
25   Code section 132(a), see Amended Complaint for Damages, Names v. Lee Publications,
26   Inc., No. 09cv0132 BEN (CAB) (S.D. Cal. removed Jan. 23, 2009), ECF No. 1 Ex. G, the
27   court noted that “Section 132a, which is part of the state’s workers’ compensation laws,
28   ‘clearly creates [the] substantive right to be free from retaliatory discharge after making a

                                                   4
                                                                                 20-CV-1595 JLS (LL)
         Case 3:20-cv-01595-JLS-LL Document 5 Filed 09/14/20 PageID.114 Page 5 of 6



1    workers’ compensation claim.’” 1 Names, 2009 WL 3008296, at *3 (quoting Quinones v.
2    Target Stores, No. C 05-03570 JW, 2005 WL 3157515, at *5 (N.D. Cal. Nov. 22, 2005))
3    (alteration in original). The court further concluded that “[t]he fact that Plaintiff brings his
4    retaliation [claim] under FEHA does not alter the analysis[ b]ecause section 132a provides
5    the necessary public policy,” meaning “Plaintiff’s retaliation claim under FEHA would
6    apparently not exist without it.” Id. Having concluded that the “[p]laintiff’s retaliation
7    claim under FEHA is . . . dependent on and ‘arises under’ California’s worker’s
8    compensation laws,” the court remanded the case to state court pursuant to Section 1445(c).
9    See id. at *3–4 (citing Hamblin, 2007 WL 4181822, at *3).
10             Here, as in Names, Plaintiff alleges that she suffered retaliation because, among
11   other things, she filed a workers’ compensation claim, see FAC ¶ 26, and that she was
12   wrongfully discharged for those same reasons. See FAC ¶ 39. Under the reasoning in
13   Names, which has been followed in several cases in this District, see, e.g., Magana, 2010
14   WL 11508875, at *2; Rivas v. Manorcare Health Servs., Inc., No. 09-CV-594 W(AJB),
15   2010 WL 11508763, at *2 (S.D. Cal. Feb. 5, 2010); Rodriguez v. Acushnet Co., No. 09-
16   CV-2538-H (POR), 2010 WL 11508995, at *2–3 (S.D. Cal. Jan. 11, 2010), 2 Plaintiff’s
17
18   1
         In relevant part, Section 132a provides:
19             It is the declared policy of this state that there should not be discrimination against
20             workers who are injured in the course and scope of their employment.

21             (1)    Any employer who discharges, or threatens to discharge, or in any manner
                      discriminates against any employee because he or she has filed or made known his
22                    or her intention to file a claim for compensation with his or her employer . . . is
                      guilty of a misdemeanor . . . .
23
24   Cal. Labor Code. § 132(a)(1).
     2
25     Plaintiff relies extensively on Rhodes, an in-District decision in which the court denied a motion to
     remand. See Resp. at 8–9. In Rhodes, the plaintiff settled and released any claim for disability
26   discrimination under Section 132a, rendering the plaintiff in that case “precluded from pursuing a claim
     for retaliation under the relevant section of California’s workers’ compensation laws.” 2010 WL 744390,
27   at *2. Consequently, unlike Plaintiff and the plaintiffs in Names, Magana, Rivas, and Rodriguez, the
28   plaintiff in Rhodes could “not bring a claim under Labor Code section 132a directly,” leading the court to
     “conclude[] that Plaintiff’s FEHA retaliation claim does not arise under . . . section [132a].” Id.

                                                             5
                                                                                                  20-CV-1595 JLS (LL)
      Case 3:20-cv-01595-JLS-LL Document 5 Filed 09/14/20 PageID.115 Page 6 of 6



1    wrongful discharge claim “arises under” California’s workers’ compensation laws and,
2    therefore, is non-removable under Section 1445(c). “[A]n alternative finding would
3    conflict with the congressional concern for the states’ interest in administering their own
4    workers’ compensation schemes and the Ninth Circuit’s guidance in regards to removal
5    jurisdiction.” See Rivas, 2010 WL 11508763, at *2 (citing Vasquez v. N. Cty. Transit Dist.,
6    292 F.3d 1049, 1061 n.6 (9th Cir. 2002); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
7    1992)).
8          Further, “[i]n light of the finding that Plaintiff’s fourth cause of action was not
9    removable, this Court believes that principles of judicial economy and comity support the
10   remand of the other causes of action, all of which are state based.” See Magana, 2010 WL
11   11508875, at *2; accord Rivas, 2010 WL 11508763, at *3; Names, 2009 WL 3008296, at
12   *4. The Court therefore REMANDS this case to the Superior Court for the State of
13   California, County of San Diego pursuant to 28 U.S.C. §§ 1445(c) and 1447(c).
14         IT IS SO ORDERED.
15
16   Dated: September 14, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
                                                                               20-CV-1595 JLS (LL)
